         Case:4:18-cv-00146-DCN
         Case  18-36026, 08/26/2019, ID: 11410196,
                                  Document         DktEntry:
                                             39 Filed        25, Page
                                                      08/26/19   Page 11 of
                                                                         of 11

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     AUG 26 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 TERRY KERR and DENNIS KERR,                    No. 18-36026

               Plaintiffs - Appellants,
                                                D.C. No. 4:18-cv-00146-DCN
   v.                                           U.S. District Court for Idaho,
                                                Pocatello
 OCWEN LOAN SERVICING, LLC; et
 al.,                                           MANDATE

               Defendants - Appellees.


        The judgment of this Court, entered May 30, 2019, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rhonda Roberts
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
